Exhibit 99.1 10 July 2017 The Manager Company Notices Section ASX Limited Level 4, North Tower, Rialto Towers 525 Collins Street MELBOURNE VIC 3000 Dear Sir/Madam Notice under section 708A(5)(e) of the Corporations Act 2001 (Cth) This notice is given by Mesoblast Limited ACN (Mesoblast) under section 708A(5)(e) of the Corporations Act 2001 (Cth) (Corporations Act). Mesoblast has today issued 6,029,545 fully paid ordinary shares in Mesoblast (the Shares) to Osiris Therapeutics Inc. as contingent consideration in relation to the ongoing Crohn's disease program. This consideration was included in the original purchase agreement for the acquisition in 2013 of the mesenchymal stem cell (MSC) business of Osiris Therapeutics. Mesoblast advises that: 1. the Shares were issued without disclosure to investors under Part 6D.2 of the Corporations Act; 2. this notice is being given under section 708A(5)(e) of the Corporations Act; 3. as at the date of this notice, Mesoblast has complied with: (a) the provisions of Chapter 2M of the Corporations Act as they apply to Mesoblast; and (b) section 674 of the Corporations Act; 4. as at the date of this notice, there is no excluded information of the type referred to in sections 708A(7) and 708A(8) of the Corporations Act; and 5. it remains in exclusive negotiations with Mallinckrodt Pharmaceuticals in regard to a potential commercial and development partnership for two of its lead product candidates. Yours sincerely Charlie Harrison Company Secretary
